C. Allen, J.
The only evidence that the appellant’s claim was disallowed was a list of claims disallowed at a certain meeting of creditors, which list contained the claim in controversy, and was made and certified by the register of insolvency. It is contended that this was not sufficient. So far as we are aware, it has never been the custom in this State to prepare a formal decree of disallowance; but we believe the usual and convenient practice is to number and file the creditor’s oath with an indorsement upon it “ Disallowed,” and to enter upon the docket that the claim so numbered is disallowed, as well as to make and certify the list of claims disallowed. But we do not think these additional matters so material, that the creditor should be cut off from his appeal for want of them. When claims are allowed, *511the judge is to “ cause a list thereof to be made and certified by the register; ” and the assignee may appeal. Pub. Sts. c. 157, §§ 34, 36. No further record is provided for in express terms, either in the case of the allowance or of the disallowance of. claims. In the analogous case of the insolvent estates of deceased persons, if the Probate Court itself receives and examines the proof of claims, instead of appointing commissioners, the statute provides that it shall “ cause a list of all claims presented for proof, with the amount allowed or disallowed on each claim, to be made and certified by the register.” Pub. Sts. c. 137, § 4. In both of these instances, the certified list appears to be the peculiar record contemplated by the statutes. We are of opinion that the list attested by the register was a sufficient record of the disallowance of the appellant’s claim to enable him to appeal.

Exceptions sustained.